Exhibit 2.1 SHARE PURCHASE AGREEMENT BY AND AMONG RASCO GMBH COHU, INC. KITA MANUFACTURING CO., LTD. AND THE SHAREHOLDERS OF KITA MANUFACTURING CO., LTD. November 15, 2016 1. Definitions 2 2. The Transaction 13 Purchase and Sale 13 Closing 14 Payment Schedule 14 Payment of Transaction Consideration 15 Escrow 15 Earnout 15 Taking of Necessary Action 16 Adjustments 17 Retirement Benefit 18 3. Representations and Warranties of the Company 19 Organization, Standing and Power; Subsidiaries 19 Authority 19 Governmental Authorization 20 Financial Statements 20 Capital Structure 21 Absence of Certain Changes 23 Absence of Undisclosed Liabilities 24 Litigation 24 Intellectual Property 25 Company Products 29 Export Control for Company Products 30 Privacy; Security Measures 30 Interested Party Transactions 31 Minute Books 31 Complete Copies of Materials 31 Material Contracts 31 Real Estate 32 Accounts Receivable 33 Customers and Suppliers; Adequacy of Supply 34 Title to Property 34 Environmental Matters 34 Taxes 37 Employee Benefit Plans 39 Employee Matters 42 Insurance 43 Compliance With Laws 43 Brokers’ and Finders’ Fee 43 International Trade Matters 43 Absence of Unlawful Payments 44 Compliance with Rights of First Refusal 44 Effect of the Transaction 44 Inventory 44 Representations Complete 45 4. Representations and Warranties of Shareholders 45 Ownership of Shares 45 Authority 45 No Consents 46 Litigation 46 Brokers’ and Finders’ Fee 46 Tax Matters 47 5. Representations and Warranties of Purchaser 47 Organization, Standing and Power 47 Authority 47 6. Conduct Prior to the Closing 48 Conduct of Business of the Company 48 No Solicitation 51 Shareholder Pre-Closing Covenants 51 Intercompany Accounts 52 Amendment of the Articles of Incorporation 52 7. Additional Agreements 52 Access to Information 52 Confidentiality 52 ii Public Disclosure 53 Regulatory Approvals; Further Assurances 53 Notification of Certain Matters 54 Employees 55 Expenses 55 Release and Termination of Security Interests 55 Required Contract Consents; Modifications; Terminations 55 Tax Matters 55 Certain Taxes and Fees 56 Non-Competition; Non-Solicitation 57 Release of Claims 59 8. Conditions to Closing 60 Conditions to Obligations of Each Party to Effect the Closing 60 Additional Conditions to the Obligations of Purchaser 60 Additional Conditions to Obligations of the Company and the Shareholders 63 9. Termination, Amendment and Waiver 63 Termination 63 Effect of Termination 64 Amendment 64 Extension; Waiver 64 Indemnification 64 Indemnification by the Shareholders 64 Indemnification Claims 67 Resolution of Conflicts 68 Third-Party Claims 68 Tax Effect of Indemnification Payments 68 Tax Indemnification 69 Effect of Investigation 69 General Provisions 69 Notices 69 Counterparts; Facsimile 70 Entire Agreement; Nonassignability; Parties in Interest 71 iii Severability 71 Remedies Cumulative 71 Governing Law; Resolution of Conflicts; Arbitration 71 Rules of Construction 72 Specific Enforcement 72 Waiver 73 Interpretation 73 iv LIST OF EXHIBITS AND SCHEDULES Schedule 1.1(a) Shareholders Schedule 1.1(b) Key Employees Schedule 1.1(c) Expansion Debt Overage Schedule 1.1(d) Operating Net Debt Overage Illustration Schedule 1.1(e) Working Capital Illustration Schedule 10.1(a)(vi) Special Indemnity Matters v SHARE PURCHASE AGREEMENT This SHARE PURCHASE AGREEMENT (this “ Agreement ”) is made and entered into as of November 15, 2016 by and among Rasco GmbH, a German company with limited liability ( Gesellschaft mit beschränkter Haftung ) (the “ German Purchaser ”), Cohu, Inc., a Delaware corporation (the “ US Purchaser ”), Kita Manufacturing Co., LTD a Japanese company with limited liability ( kabushiki kaisha ) (the “ Japanese Company ”), and the shareholders of the Company set forth on Schedule1.1(a) (the “ Shareholders ”). As used herein, “Purchaser” shall refer to both the German Purchaser and US Purchaser, and “ Company ” shall refer to both the Japanese Company and Kita USA, Inc., a Massachusetts corporation (the “ US Company ”), unless the context requires otherwise. RECITALS A.The Shareholders desire to sell and transfer, and German Purchaser desires to purchase and acquire, all of the authorized, issued and outstanding shares (the “ Japanese Shares ”) in the share capital of the Japanese Company (the “ Japanese Company Capital Stock ”) pursuant to the terms of this Agreement (the “ Japan Acquisition ”). B.Immediately prior thereto, the Japanese Company and the Shareholders desire for the Japanese Company to sell and transfer, and US Purchaser desires to purchase and acquire, all of the authorized, issued and outstanding shares (the “ US Shares ” and together with the Japanese Shares, the “ Shares ”) of the US Company (the “ US Company Capital Stock ” and together with the Japanese Company Capital Stock, the “ Company Capital Stock ”) pursuant to the terms of this Agreement (the “ US Acquisition ” and, together with the Japan Acquisition, the “ Acquisition ”). C.The Shareholders are the owners of all the issued and outstanding capital stock of the Japanese Company and the Japanese Company is the sole owner of all the issued and outstanding capital stock of the US Company. D.Purchaser will deposit the Escrow Amount with the Escrow Agent, the release of which will be contingent upon the occurrence of certain events and the satisfaction of certain conditions as set forth in Sections2.5 and10 and as set forth in the Escrow Agreement. E.The parties desire to make certain representations and warranties and other agreements in connection with the Acquisition. F.Prior to delivery of this Agreement, and as a condition and inducement for Purchaser’s willingness to have entered into this Agreement, each individual set forth on Schedule 1.1(b) identified as an “Employee” (each, an “ Employee ”) has executed and delivered to Purchaser an entrustment agreement or consultancy agreement (in each case that is acceptable to Purchaser in its sole discretion) and a proprietary rights and inventions agreement with Purchaser or one of its Affiliates (as determined by Purchaser in its sole discretion), in each case, to become effective upon the Closing (collectively, the “ Employee Agreements ”). G.The parties anticipate that immediately following the delivery of this Agreement each individual set forth on Schedule 1.1(b)) identified as a “Manager” (each, a “ Manager ”, and together with each Employee, the “ Key Employees ”) will execute and deliver to Purchaser an employee commitment letter or, in the case of the US Company, an offer letter and a proprietary rights and inventions agreement, (in each case that is acceptable to Purchaser in its sole discretion), in each case, to become effective upon the Closing (collectively with the Employee Agreements, the “ Key Employee Agreements ”). NOW, THEREFORE, in consideration of the covenants and representations set forth herein, and for other good and valuable consideration, the parties agree as follows: 1.
